
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 577
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Souder (for
			 himself, Mr. Bilbray,
			 Mr. Carter,
			 Mr. Pierluisi, and
			 Mr. Burton of Indiana) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the Nation’s orthopedic
		  industry for its continued legacy of innovation in providing devices that
		  relieve the pain of, and restore mobility to, active duty armed servicemembers,
		  veterans, and patients of all ages from all walks of life.
	
	
		Whereas the orthopedic industry has provided treatments
			 for battlefield fractures and other musculoskeletal-related injuries for more
			 than 100 years;
		Whereas devices provided by the orthopedic industry, such
			 as hip and knee joint replacements, relieve pain and restore mobility for so
			 many who have served the Nation honorably;
		Whereas the orthopedic industry continues to research and
			 develop innovative technologies to improve treatment of active duty armed
			 servicemembers;
		Whereas the orthopedic industry brings together the
			 clinical expertise of surgeons and the technical skills of biomedical engineers
			 to generate innovation and advances in patient care;
		Whereas the orthopedic industry has developed and
			 continues to develop effective and innovative treatments for the long-term
			 effects of musculoskeletal disease and injury, including osteoarthritis and
			 sports-related injuries, for patients of all ages;
		Whereas orthopedic medical devices now allow for less
			 invasive surgical procedures that can lead to shorter hospitalizations and a
			 faster return to a healthy and productive lifestyle;
		Whereas the orthopedic industry is a growing
			 high-technology industry primarily based in the United States, which makes an
			 important contribution to the Nation’s balance of trade;
		Whereas the orthopedic industry employs more than 20,000
			 Americans in largely well-paying, high value jobs;
		Whereas the orthopedic industry is also committed to
			 supporting the advancement of the orthopedic medical profession in order to
			 treat patients of all ages, but particularly the Nation’s aging
			 population;
		Whereas the orthopedic industry supports public policies
			 that recognize the value of medical innovation and help foster future
			 innovation to treat unmet medical needs; and
		Whereas the orthopedic industry is a significant source of
			 funding for research by the Nation’s universities and academic medical centers
			 into improved materials, procedures, and devices: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the Nation’s orthopedic industry for its continued legacy of innovation in
			 providing devices that relieve the pain of, and restore mobility to, active
			 duty armed servicemembers, veterans, and patients of all ages from all walks of
			 life.
		
